DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 62-69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/28/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 48-52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Volgyesi (5,134,284).
Claim 1
 	Volgyesi (5,134,284) discloses a first signal modulating layer (Fig. 2, Ref. 128) being operable for receiving and modulating one or more electromagnetic signals from the physiological information detecting device (Fig. 2, Ref. 34); and a second signal modulating layer (Fig. 2, Ref. 126) for receiving and modulating one or more electromagnetic signals from the first signal modulating layer (Fig. 2, Ref. 128), wherein at least one of the first and second signal modulating layers (Fig. 2, Ref. 126, 128) modulates (The liquid between the tubes acts as a compound filter to the infrared and red light radiation; the depth of which liquid can be modulated to a pulsatile form by applying pressure to a compliant squeeze-bulb connected to the inside tube; See Fig. 2) one electromagnetic signal within the one or more electromagnetic signals according to different target modulating values (Device 10 is inserted between the pulse oximeter sensor 34 wherein infrared and red light radiation emitted from the pulse oximeter acts upon or influences a depth of liquid 28, in a lateral direction in the embodiment shown. Pulsations in the liquid are produced by finger squeezing bulb 16, manually 100 to 150 times a minute in a rhythmic manner to provide a steady frequency and amplitude to the movement of the displaceable member 12. The blood oxygen saturation value for the pulsatile liquid 28 as read from the pulse oximeter is compared to that associated with the standard liquid 28).  

    PNG
    media_image1.png
    572
    467
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    710
    474
    media_image2.png
    Greyscale


Claim 2
 	Volgyesi (5,134,284) discloses the physiological information detecting device emits mixed electromagnetic signals including a first electromagnetic signal with wavelength within a visible light range and a second electromagnetic signal with wavelength within an infra-red light range ( the pulse oximeter sensor 34 wherein infrared and red light radiation emitted from the pulse oximeter acts upon or influences a depth of liquid 28).  
Claim 48
 	Volgyesi (5,134,284) discloses at least one window (Fig. 2, Ref. 118) for receiving the electromagnetic signals emitted from the physiological information detecting device (Fig. 2, Ref. 34) and outputting the modulated electromagnetic signals to the physiological information detecting device (Fig. 2, Ref. 34) in a substantially reversed direction with respect to a signal emitting direction (the tube acts like a window for allowing wavelengths to pass through).  
Claim 49
 	Volgyesi (5,134,284) discloses a bottom layer (Fig. 4, Ref. 340) being operable for processing the electromagnetic signal passing through the second signal modulating layer (Fig. 4, Ref. 328), such that the modulated signals output to the physiological information detecting device (Fig. 4) is able to simulate a change of the electromagnetic signal while passing through the blood vessel during the real detecting process (Col. 4, lines 47-57).  
Claim 50
 	Volgyesi (5,134,284) discloses the first signal modulating layer (Fig. 2, Ref. 128) and the second signal modulating layer (Fig. 2, Ref. 126) modulate the electromagnetic signal based on a target physiological value, the modulated electromagnetic signal is further used for determining the performance of the physiological information detecting device by comparing the physiological value measured by the physiological information detecting device based on the modulated electromagnetic signal with the target physiological value (The blood oxygen saturation value for the pulsatile liquid 28 as read from the pulse oximeter is compared to that associated with the standard liquid 28).  
Claim 51
 	Volgyesi (5,134,284) discloses at least two windows (Fig. 2, Ref. 118; the tube creates at least two windows so that signals can pass through to the pulse oximeter Fig. 4, Ref. 330, 340) positioned at different positions for respectively receiving the electromagnetic signals emitted (Fig. 4, Ref. 330) from the physiological information detecting device (Fig. 4, Ref. 340) and outputting the modulated signals to the physiological information detecting device (See Fig. 4).  
Claim 52
 	Volgyesi (5,134,284) discloses at least one of the first and the second signal modulating layers (Fig. 2, Ref. 126, 128) modulates one kind of electromagnetic signals while let other kind of electromagnetic signals to pass through without modulation (the chloride-blue ink solution is inherently going to modulate certain wavelengths and not modulate other wavelengths) .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volgyesi (5,134,284).
Claim 53
 	Volgyesi (5,134,284) discloses the claimed invention except for having a bottom layer for changing a direction of the electromagnetic signals towards the output window. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Volgyesi (5,134,284) with the reflecting bottom layer since it was well known in the art that having the optical source and receiver on the same side of the testing sample reduces the overall size of the device, therefore making the device more compact and smaller. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Claim(s) 54-55, 57, 61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Volgyesi (5,134,284).
Claim 54
 	Volgyesi (5,134,284) discloses a first layer (Fig. 2, Ref. 128) for receiving one or more electromagnetic signals emitted from the physiological information detecting device (Fig. 4, Ref. 330) and modulating at least one of the electromagnetic signals in a first predetermined manner (The liquid between the tubes acts as a compound filter to the infrared and red light radiation; the depth of which liquid can be modulated to a pulsatile form by applying pressure to a compliant squeeze-bulb connected to the inside tube); and a second layer (Fig. 2, Ref. 126) for processing and modulating the one or more electromagnetic signals from the first layer (Fig. 2, Ref. 128) such that the modulated signals output to the physiological information detecting device (Fig. 2, Ref. 34) is able to simulate a change of the electromagnetic signals while passing through the blood vessel during the real detecting process, wherein the first predetermined manner is adjustable such that the first layer is able to modulate the one or more electromagnetic signals according to different target modulating values so as to simulate changes of the electromagnetic signals in different real conditions (Device 10 is inserted between the pulse oximeter sensor 34 wherein infrared and red light radiation emitted from the pulse oximeter acts upon or influences a depth of liquid 28, in a lateral direction in the embodiment shown. Pulsations in the liquid are produced by finger squeezing bulb 16, manually 100 to 150 times a minute in a rhythmic manner to provide a steady frequency and amplitude to the movement of the displaceable member 12. The blood oxygen saturation value for the pulsatile liquid 28 as read from the pulse oximeter is compared to that associated with the standard liquid 28).  
Claim 55
 	Volgyesi (5,134,284) discloses the second layer (Fig. 2, Ref. 126) modulates the one or more electromagnetic signals received from the first layer (Fig. 2, Ref. 128) in a second predetermined manner.  
Claim 57
 	Volgyesi (5,134,284) discloses a bottom layer (Fig. 4, Ref. 340) for processing the one or more electromagnetic signals passing through the second layer (Fig. 4, Ref. 328) such that the modulated signals received at the blood analysis device is able to simulate the change of the electromagnetic signal while passing through the blood vessel during the real detecting process (Col. 4, lines 47-57).  
Claim 61
 	Volgyesi (5,134,284) discloses a physiological value measured by the physiological information detecting device (Fig. 2, Ref. 34) based on the modulated signal is compared with a target physiological value to determine the performance of the physiological information detecting device (The blood oxygen saturation value for the pulsatile liquid 28 as read from the pulse oximeter is compared to that associated with the standard liquid 28.).

Claim 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volgyesi (5,134,284).
Claim 60
	Volgyesi (5,134,284) discloses the claimed invention except for a mechanical controller that changes a distance between the first layer and the physiological information detecting device and/or an angle between the first layer and the physiological information detecting device for controlling the first layer to modulate the at least one kind of the electromagnetic signals. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Volgyesi (5,134,284) with a mechanical controller since it was well known in the art that using a mechanical controller helps reduce the amount of interference that is detected by the pulse oximeter, therefore improving the overall quality of the measurement. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Allowable Subject Matter
Claims 47, 56, 58-59 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claims 47, 56 the prior art fails to disclose or make obvious the first and second signal modulating layers are selected from a group of a first liquid crystal panel, a second liquid crystal panel and a digital mirror device, wherein the first liquid crystal panel modulates the electromagnetic signals by absorbing the electromagnetic signals in a predetermined manner when the electromagnetic signals passes through it, the second liquid crystal panel modulates the electromagnetic signals by scattering the electromagnetic signals in a predetermined manner, and the digital mirror device modulates the electromagnetic signals by reflecting the electromagnetic signals in a predetermined manner, and in combination with the other recited limitations of claim 1, 54. 
	Regarding claim 58, the prior art fails to disclose or make obvious the first layer is a liquid crystal panel being operable for scattering the one or more electromagnetic signals emitted from the physiological information detecting device in the first predetermined manner and the second layer absorbs the one or more electromagnetic signals passing through the first layer, and in combination with the other recited limitations of claim 54. Claim 59 would be allowed by the virtue of dependency on the allowable claims 54, 58.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        April 29, 2022